McCOMB, J.
I dissent. The mere fact that an accident happened, considered alone, does not support ¿n inference *192that some party or any party was negligent. (Miller v. Cranston, 41 Cal.App.2d 470, 475 [3] [106 P.2d 963]; Van DerHoof v. Chambon, 121 Cal.App. 118, 125 [8 P.2d 925]; Diamond v. Weyerhaeuser, 178 Cal. 540, 543 [174 P. 38]; cf. Harpke v. Lankershim Estates, 103 Cal.App.2d 143, 145 [229 P.2d 103]; Seedborg v. Lakewood Gardens Civic Assn., 105 Cal.App.2d 449, 455 [233 P.2d 942].) The rule is accurately stated in California Jury Instructions Civil, page 155.
In the present case I fail to find any evidence which would sustain a finding that defendant did any specific act or acts in a negligent manner. I would reverse the judgment.